Citation Nr: 1630161	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  13-10 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left knee disability.

2.  Entitlement to service connection for a left foot disability, to include as secondary to a service-connected left knee disability.

3.  Entitlement to service connection for a right knee strain, to include as secondary to a service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard, to include a period of active duty for training (ACDUTRA) from February 2007 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2016 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  

The issue of entitlement to service connection for a right knee strain, to include as secondary to a service-connected left knee disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the April 2016 hearing, the Veteran withdrew her claim for entitlement to service connection for a right shoulder disability, to include as secondary to a left knee disability.  She submitted her request to withdraw this issue in writing on the day of the hearing as well.  

2.  The probative, competent evidence is against a finding that the Veteran's left foot disability is causally or etiologically related to active duty service or that it is causally related to or aggravated by the Veteran's service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's substantive appeal on the claim of entitlement to service connection for a right shoulder disability have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for a left foot disability have not been met.  38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(c).

In the present case, at the April 2016 hearing before the undersigned VLJ the Veteran withdrew from consideration the issue of entitlement to service connection for a right shoulder disability, to include as secondary to a left knee disability on the record at the hearing and also in writing.  As the Veteran has withdrawn her appeal regarding this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on this issue, and it is dismissed.

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in May 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of certain conditions manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2014).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

Additionally, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(b).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserts that her left foot disability is related to her service-connected left knee disability.  She testified that she began having pain in her left foot at the same time she injured her left knee during service.  She asserted that she was putting more weight on her left foot to compensate for her left knee pain during formation and marches.  The Veteran also indicated that she had left foot pain because of ill-fitting boots.  

As an initial matter, the Veteran has been diagnosed during the course of the appeal with a left foot disability.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service or a service-connected disability.

As it pertains to an in-service event or injury, the Board notes that the Veteran has not served on active duty.  Instead, as a member of the National Guard she performed ACDUTRA and INACDUTRA, to include a period of ACDUTRA from February 2007 to September 2007, during which she injured her left knee.  The Veteran's service treatment records do not show treatment for, or a diagnosis of, a left foot disability during service, nor do they reflect any injury to, or disease process related to, the left foot.  Much of the Veteran's treatment during service was for her left knee injury, but there is no indication in the service treatment records at that time that she developed pain in the left foot in connection with the left knee disability.  In fact, she had no abnormalities of the left foot in a physical examination in September 2007.  When the Veteran had her Medical Evaluation Board Proceeding in September 2010, the listed diagnoses included left foot degenerative joint disease.  This diagnosis was made well after the period of ACDUTRA in question.  As noted above, there is no documentation of a left foot disability during her period of ACDUTRA.  Based on the foregoing, service connection cannot be established on a direct basis for the Veteran's left foot disability.  Therefore, the central issue is whether the Veteran's left foot disability was caused or permanently worsened by her service-connected left knee disability.   

In July 2010 the Veteran underwent VA examination in connection with her claims, and at the time she reported having left toe numbness that was intermittent, but she noted that she had never taken any medication or sought other treatment for this disability.  During the physical examination the Veteran's left foot showed no evidence of tenderness, decreased sensation, or a reduced range of motion.  Her range of motion during repeat testing was the same, and she was diagnosed with mild degenerative joint disease of the left foot.  

In January 2013 the Veteran again underwent VA examination in connection with her claims, and at the time she reported that she had difficulty standing while wearing shoes due to left foot numbness.  During the physical examination, she had no foot abnormalities such as Morton's neuroma or hallux valgus, but she did have metatarsalgia.  Her posture and gait were normal.  The VA examiner opined that the Veteran's symptoms were consistent with left foot metatarsalgia, but that based on current medical literature, surgery on a knee joint is less likely to cause severe defects on the lower joints of the feet, resulting in degenerative changes; rather that degenerative changes were usually due to trauma, overuse, or age.  For similar reasons, the VA examiner opined that the Veteran's left foot degenerative joint disease was less likely as not aggravated beyond its natural progression by her left knee disability.  

The Board affords significant weight to the January 2013 VA examiner's opinion that the Veteran's left foot disability was not caused or aggravated by her service-connected left knee disability.  This opinion is afforded significant weight because the VA examiner reviewed the Veteran's claims file and based her findings on that review.  The VA examiner also referred to medical reasoning in the rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from sound reasoning).  The Board notes that there are no opinions to the contrary.  

Overall there is no definitive evidence linking the Veteran's left foot disability to her service or service-connected left knee disability.  

While the Veteran believes that her current left foot disability is related to service, as a lay person, the Veteran has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of a left foot disability are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of her left foot disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of her current left foot disability is not competent medical evidence.  The Board finds the opinion of the January 2013 VA examiner to be significantly more probative than the Veteran's lay assertions.

Based on the foregoing, service connection for a left foot disability must be denied.  In reaching this decision the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against this claim.


ORDER

The appeal as to the issue of entitlement to service connection for a right shoulder disability, to include as secondary to service-connected left knee disability, is dismissed.

Entitlement to service connection for a left foot disability, to include as secondary to a service-connected left knee disability is denied.


REMAND

Additional medical examination and opinion are necessary regarding the Veteran's claim for service connection for a right knee disability.  

Of note, the Veteran was diagnosed with right knee strain after a July 2010 VA examination.  Private treatment records also suggest a diagnosis of right knee arthritis in 2016.  After a VA examination in January 2013, a VA examiner determined that there was no pathology to render a diagnosis of a right knee condition, and that any prior condition had been resolved.  Based on there being no current right knee disability, the examiner opined that a right knee disability was not caused by service or caused or aggravated by the service-connected left knee disability.  The Board notes that there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or at any time during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there appears to be a diagnosed disability during the appellate period for review both before (right knee strain) and after (right knee arthritis) the January 2013 VA examination.  As such, a medical opinion regarding the etiology of the right knee strain and arthritis is necessary.  

Updated treatment records should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for service connection for a right knee disability.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  After records development is completed, schedule the Veteran for a VA knee examination to determine the nature of any right knee disability present during the appeal period, and to obtain an opinion as to whether such is possibly related to service or the service-connected left knee disability.  The claim file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the right knee arose during the Veteran's period of ACDUTRA from February 2007 to September 2007 or is otherwise related to service.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not that any current disability of the right knee was (i) caused by, or (ii) aggravated by (permanently worsened beyond the natural progress of the disorder) her service-connected left knee disability.  

The examiner should answer the above questions for (i) the right knee strain diagnosed at the July 2010 examination, (ii) the right knee arthritis noted on a private treatment record from April 2016, and (iii) any other right knee disability diagnosed by the examiner.  

A rationale for all opinions expressed should be provided.

3.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





      (CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


